Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 31 January 2020 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/01/2022 and 07/10/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Election/Restrictions
Applicant's election with traverse of Group II, claims 19-20 and newly-added dependent claims 21-38, in the reply filed on 05/04/2022 is acknowledged.  Additionally, an election of species directed to claims 29-33 is listed in the reply. The traversal is on the ground(s) that there is no undue burden.  This is not found persuasive each of Groups I-II is directed to a specific invention (i.e. different components and cured products) that requires differing search strategies and databases (class/subclass) thus leading to an undue burden on the examiner. Further, it is noted that the traversal seems moot since claims 1-18 have been cancelled in the reply and that there was no traversal regarding the election of species.
The requirement is still deemed proper and is therefore made FINAL.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially cured resin” in claim 19 is a relative term which renders the claim indefinite. The term “substantially cured resin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to the metes and bounds of the claimed limitation (what is a threshold for a resin to be “substantially cured”?). Claims 20-38 are dependent on claim 19 thus inherit the same deficiency.
The term “substantially inorganic” in claim 35 and “substantially organic” in claims 35 and 36 are relative terms which render the claim indefinite. The term “substantially organic” and “substantially inorganic” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to the metes and bounds of the claimed limitation (what is a threshold for a shell to be substantially inorganic or organic?).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19, 21-24, 28-33 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi (US-20130241092-A1).
	Claims 19, 22-24: Takeuchi discloses an optical imprint material comprising (A) a photopolymerizable monomer and inorganic particles (abs). In particular, Takeuchi discloses a refractive index RI higher than 1.56 measure at 600 nm, various inorganic nanoparticles such as titanium oxide and a loading range of 5-90 % wt. such as 50 % wt. (Tables 1, 2 and 4 with accompanying text).
	Claims 21, 28-33 and 38: Takeuchi discloses an acrylic monomers such as DMMA, ACMO and FBLMA (¶19-27 and Tables 1 and 2 with accompanying text) and TiO2 – which have RI of around 1.5 and higher and 2.6 respectively. 
Claim(s) 19-24, 28-33 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kothari (NPL) as evidenced by Liu (NPL).
	Claims 19, 20, 24, 28-33: Kothari discloses a nanoimprint lithography (NIL) material comprising 50-90% of TiO2 in a UV cured acrylate resin and a RI of around 1.75 to 1.8 measured at around 600 nm (abs, Fig 1 with accompanying text). 
	Claims 21 and 38: Kothari discloses a lower RI for the acrylate resin and higher RI for the TiO2 (0% vs 90% wt. loading in Fig 1). This behavior is evidenced by Liu discloses the TiO2 having a RI above 2 (Fig 7 with accompanying text).
	Claims 22, 23: Kothari discloses the UV/light curing feature (pp 1 and 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi.
The Takeuchi reference discloses the claimed invention but does not explicitly disclose the claimed RI and viscosity ranges. Takeuchi discloses a RI range of greater than 1.56 and a viscosity range of less than 500 cps (abs and ¶25). Given that the Takeuchi reference discloses RI and viscosity ranges that overlaps with the presently claimed ranges, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught values, including those presently claimed, to obtain a suitable composition based on the application process and the desired RI in the end-product. It is also noted that, according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).
Claim(s) 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kothari or Takeuchi as applied to claim 19 above, and further in view of Hirota (JP-2013122643-A, a translation is provided and referenced from hereon) or Monickam.
The Kothari or Takeuchi reference discloses the claimed invention but does not explicitly disclose the feature of capping the nanoparticles.  It is noted that the Kothari or Takeuchi reference discloses optimizing the RI by employing nanoparticles such as TiO2 and the claim(s) call(s) for the nanoparticles to be capped.  In an analogous art, the Hirota or Monickam reference discloses optical composition with photopolymerizable resin and capped nanoparticles having high RI to gain the benefit of tuning the RI of the composition (Hirota: abs, pp 2-4 and examples and Monickam: abs, ¶6-10, Figs 6, 11, 16 with accompanying text).  One of ordinary skill in the art would have recognized that applying the known technique of Hirota or Monickam to the teachings of Kothari or Takeuchi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems, methods and compositions for the benefit gain of optimizing and tuning the desired RI values.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764